Exhibit 10.3

 

BRIDGEPOINT EDUCATION, INC.

 

2009 STOCK INCENTIVE PLAN

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

Bridgepoint Education, Inc., a Delaware corporation (the “Company”), hereby
grants an Option to purchase shares of its Common Stock (the “Shares”) to the
Optionee named below. The terms and conditions of the Option are set forth in
this cover sheet, in the attachment and in the Bridgepoint Education, Inc. 2009
Stock Incentive Plan (the “Plan”).

 

Date of Option Grant:

 

Name of Optionee:

 

Number of Shares Covered by Option:

 

Exercise Price per Share:

 

Fair Market Value of a Share on Date of Option Grant:

 

Expiration Date:

 

Vesting Calculation Date:

 

Vesting Schedule:

 

Subject to all the terms of the attached Agreement, your right to purchase
Shares under this Option shall vest as to one-fourth (1/4) of the total number
of Shares covered by this Option, as shown above, on the one-year anniversary of
the Vesting Calculation Date. Thereafter, the number of Shares which you may
purchase under this Option shall vest as to: (i) an additional 2% of the Shares
underlying this Option on each monthly anniversary of the Vesting Calculation
Date over the subsequent 33-month period following such one-year anniversary of
the Vesting Calculation Date, and (ii) an additional 3% of the Shares underlying
this Option on each of the 46th, 47th and 48th monthly anniversaries of the
Vesting Calculation Date. If Optionee is still rendering Service upon the
consummation of a Change of Control, 50% of the unvested portion of this Option
shall become vested. The remaining unvested portion of the Option shall continue
to vest pursuant to its original vesting schedule but at 50% of the original
rate of vesting over such vesting period.

 

In all cases, the resulting aggregate number of vested Shares will be rounded
down to the nearest whole number. Except as may be provided above, no Shares
will vest after Optionee’s Service has terminated for any reason.

 

[ONLINE ACCEPTANCE IS REQUIRED IN ORDER TO PARTICIPATE]

 

1

--------------------------------------------------------------------------------


 

BRIDGEPOINT EDUCATION, INC.

2009 STOCK INCENTIVE PLAN

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

 

 

 

Nonstatutory Stock Option

 

This Option is not intended to be an Incentive Stock Option under section 422 of
the Code and will be interpreted accordingly.

 

 

 

 

 

This Option is not intended to be deferred compensation under section 409A of
the Code and will be interpreted accordingly.

 

 

 

Vesting

 

This Option is only exercisable before it expires and then only with respect to
the vested portion of the Option. This Option will vest according to the Vesting
Schedule on the attached cover sheet.

 

 

 

Term

 

Your Option will expire in any event at the close of business at Company
headquarters on the Expiration Date, as shown on the cover sheet. Your Option
will expire earlier if your Service terminates, as described below.

 

 

 

 

 

If the Expiration Date specified in the attached cover sheet falls on a day on
which the New York Stock Exchange (“NYSE”) is open for trading, then you must
exercise your Option before 3:45 P.M. New York time on the Expiration Date.

 

 

 

 

 

If the Expiration Date specified in the attached cover sheet falls on any day on
which the New York Stock Exchange (“NYSE”) is not open for trading, then you
must exercise your Option before 3:45 P.M. New York time on the last NYSE
business day immediately prior to the Expiration Date.

 

 

 

Termination—General

 

If your Service terminates for any reason (except in the case of death or
Disability), other than for Cause, then your Option will expire at the close of
business at Company headquarters on the date that is ninety (90) days after your
termination date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause or if you commit an act(s) of Cause
while this Option is outstanding, as determined by the Committee in its sole
discretion, then you shall immediately forfeit all rights to your Option and the
Option shall immediately expire.

 

 

 

Death or Disability

 

If your Service terminates because of your death or Disability, then your Option
will expire at the close of business at Company headquarters on the date twelve
(12) months after the date of your death or Disability. During that twelve
(12) month period, your estate or heirs may exercise the vested portion of your
Option.

 

2

--------------------------------------------------------------------------------


 

Leaves of Absence

 

For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work.

 

 

 

 

 

The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.

 

 

 

Notice of Exercise

 

When you wish to exercise this Option, you must notify the Company by filing a
“Notice of Exercise” form at the address given on the form. Your notice must
specify how many Shares you wish to purchase. Your notice must also specify how
your Shares should be registered (in your name only or in your and your spouse’s
names as community property or as joint tenants with right of survivorship). The
notice will be effective when it is received by the Company.

 

 

 

 

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

 

 

 

 

·                       Cash, your personal check, a cashier’s check or a money
order.

 

 

 

 

 

·                       Shares which have already been owned by you for more
than six (6) months and which are surrendered to the Company. The Fair Market
Value of the Shares, determined as of the effective date of the Option exercise,
will be applied to the Exercise Price.

 

 

 

 

 

·                       To the extent a public market for the Shares exists as
determined by the Company, by Cashless Exercise through delivery (on a form
prescribed by the Company) of an irrevocable direction to a securities broker to
sell Shares and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate Exercise Price.

 

 

 

Withholding Taxes

 

You will be solely responsible for payment of any and all applicable taxes
associated with this Option.

 

 

 

 

 

You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this Option.

 

3

--------------------------------------------------------------------------------


 

Restrictions on Exercise and Resale

 

By signing this Agreement, you agree not to (i) exercise this Option (“Exercise
Prohibition”), or (ii) sell, transfer, dispose of, pledge, hypothecate, make any
short sale of, or otherwise effect a similar transaction of any Shares acquired
under this Option (each a “Sale Prohibition”) at a time when applicable laws,
regulations or Company or underwriter trading policies prohibit the exercise or
disposition of Shares. The Company shall have the right to designate one or more
periods of time, each of which generally will not exceed one hundred eighty
(180) days in length (provided however, that such period may be extended in
connection with the Company’s release (or announcement of release) of earnings
results or other material news or events), and to impose an Exercise Prohibition
and/or Sale Prohibition, if the Company determines (in its sole discretion) that
such limitation(s) is needed in connection with a public offering of Shares or
to comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for
the issuance or transfer of any securities. The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Option in order to ensure compliance with the foregoing. Any such
Exercise Prohibition shall not alter the vesting schedule set forth in this
Agreement other than to limit the periods during which this Option shall be
exercisable.

 

 

 

 

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Shares being acquired upon exercise of this Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

 

 

 

 

 

You may also be required, as a condition of exercise of this Option, to enter
into any Company stockholder agreement or other agreements that are applicable
to stockholders.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this Option. You cannot transfer,
assign, alienate, pledge, attach, sell, or encumber this Option. If you attempt
to do any of these things, this Option will immediately become invalid. You may,
however, dispose of this Option in your will or it may be transferred by the
laws of descent and distribution. Regardless of any marital property settlement
agreement, the Company is not obligated to honor a notice of exercise from your
spouse, nor is the Company obligated to recognize your spouse’s interest in your
Option in any other way.

 

 

 

Retention Rights

 

Your Option or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

 

4

--------------------------------------------------------------------------------


 

 

 

This Option and the Shares subject to the Option are not intended to constitute
or replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of Optionee’s normal
or expected compensation, and in no way represent any portion of Optionee’s
salary, compensation or other remuneration for any purpose, including but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your Option’s Shares has been issued. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Shares covered by this Option (rounded down to the
nearest whole number) and the Exercise Price per Share may be adjusted pursuant
to the Plan. Your Option shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.

 

 

 

Additional Conditions to Issuance of Shares

 

If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to you (or your estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority. In addition, if at any time the
Company determines, in its sole and absolute discretion, that any rule,
regulation or other applicable law, including specifically any incentive
compensation regulations issued by the U.S. Department of Education, would
require the Company to prohibit you from continuing to hold your Option and/or
prohibit the exercise of your Option, the Company shall have right, exercised in
its sole and absolute discretion, to cause such Option to be cancelled and
forfeited without any payment of any additional consideration to you with
respect to such cancellation and/or forfeiture.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware.

 

 

 

Voluntary Participant

 

Optionee acknowledges that Optionee is voluntarily participating in the Plan.

 

5

--------------------------------------------------------------------------------


 

No Rights to Future Awards

 

Optionee’s rights, if any, in respect of or in connection with this Option or
any other Award are derived solely from the discretionary decision of the
Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee or benefits in lieu of Options or
any other Awards even if Options have been granted repeatedly in the past. All
decisions with respect to future Option grants, if any, will be at the sole
discretion of the Committee.

 

 

 

Future Value

 

The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value after the Date
of Option Grant, the Option will have little or no value. If Optionee exercises
the Option and obtains Shares, the value of the Shares acquired upon exercise
may increase or decrease in value, even below the Exercise Price.

 

 

 

No Advice Regarding Grant

 

The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding Optionee’s participation in the Plan,
or Optionee’s acquisition or sale of the underlying Shares. Optionee is hereby
advised to consult with Optionee’s own personal tax, legal and financial
advisors regarding Optionee’s participation in the Plan before taking any action
related to the Plan.

 

By indicating your acceptance of this Agreement, you agree to all of the terms
and conditions described above, and in the Plan and Plan prospectus

 

6

--------------------------------------------------------------------------------


 

BRIDGEPOINT EDUCATION, INC.

NOTICE OF EXERCISE OF NONSTATUTORY STOCK OPTION BY OPTIONEE

 

Bridgepoint Education, Inc.

13500 Evening Creek Drive North, Suite 600

San Diego, CA 92128

Attention: Secretary

 

 

Re:

Exercise of Nonstatutory Stock Option to Purchase Shares of Company Stock

 

 

 

 

[PRINT NAME OF OPTIONEE]

 

 

 

Pursuant to the Nonstatutory Stock Option Agreement dated
                         between Bridgepoint Education, Inc., a Delaware
corporation, (the “Company”) and me, made pursuant to the 2009 Stock Incentive
Plan (the “Plan”), I hereby request to purchase                           shares
(whole number only) of common stock of the Company (the “Shares”), at the
exercise price of                 per Share. I am hereby making full payment of
the aggregate exercise price by one or more of the following forms of payment in
accordance with the whole number percentages that I have provided below. I
further understand and agree that I will timely satisfy any and all applicable
tax withholding obligations as a condition of this Option exercise.

 

 

Percentage 
of Payment

 

Form of Payment As Provided In the Nonstatutory Stock Option Agreement

 

 

 

 

 

 

 

%

Cash/My Personal Check/Cashier’s Check/Money Order (payable to “Bridgepoint
Education, Inc.”)

 

 

 

 

 

 

100%

%

Surrender of Vested Shares (Valued At Their Fair Market Value) Owned
By Me For More Than Six (6) Months

 

 

 

Check one:

o

The Shares certificate is to be issued and registered in my name only.

 

 

 

 

o

The Shares certificate is to be issued and registered in my name and my spouse’s
name.

 

 

 

 

 

 

[PRINT SPOUSE’S NAME, IF CHECKING SECOND BOX]

 

 

 

 

 

 

 

Check one (if checked second box above):

 

 

 

 

 

o Community Property or o Joint Tenants With Right of Survivorship

 

I acknowledge that I have received, understand and continue to be bound by all
of the terms and conditions set forth in the Plan and in the Nonstatutory Stock
Option Agreement.

 

 

Dated:

 

 

 

 

 

 

 

(Optionee’s Signature)

 

(Spouse’s Signature)**

 

--------------------------------------------------------------------------------

 

 

**Spouse must sign this Notice of Exercise if listed above.

 

 

 

 

 

 

 

 

 

 

 

 

(Full Address)

 

(Full Address)

 

--------------------------------------------------------------------------------

*THIS NOTICE OF EXERCISE MAY BE REVISED BY THE COMPANY AT ANY TIME WITHOUT
NOTICE.

 

7

--------------------------------------------------------------------------------